EXHIBIT B
From:                               Benson, Leigh Ann
Sent:                               Tuesday, February 25, 2020 10:40 AM
To:                                 Seth Carson
Cc:                                 Walton, David; La Rocca, Luke T.; Sidney Gold; Bill Rieser
Subject:                            RE: MEF Cases--Confidentiality Agreements/Proposed Order


Seth, please advise as to your review of the confidentiality agreements.

Leigh Ann

                        Leigh Ann Benson
                        Associate | Cozen O'Connor
                        One Liberty Place, 1650 Market Street Suite 2800 | Philadelphia, PA 19103
                        P: 215-665-4708 F: 215-701-2002
                        Email | Bio | LinkedIn | Map | cozen.com




From: Benson, Leigh Ann
Sent: Friday, February 21, 2020 9:09 AM
To: 'Seth Carson' <seth@dereksmithlaw.com>
Cc: Walton, David <DWalton@cozen.com>; La Rocca, Luke T. <LLaRocca@cozen.com>; 'Sidney Gold'
<sgold@discrimlaw.net>; 'Bill Rieser' <brieser@discrimlaw.net>
Subject: RE: MEF Cases--Confidentiality Agreements/Proposed Order

Good morning, Seth. Please advise as to whether you have any changes to the proposed confidentiality agreements and
if you will join in a motion for the Barbounis matter.

Leigh ann

                        Leigh Ann Benson
                        Associate | Cozen O'Connor
                        One Liberty Place, 1650 Market Street Suite 2800 | Philadelphia, PA 19103
                        P: 215-665-4708 F: 215-701-2002
                        Email | Bio | LinkedIn | Map | cozen.com




From: Benson, Leigh Ann
Sent: Wednesday, February 19, 2020 7:24 AM
To: Seth Carson <seth@dereksmithlaw.com>
Cc: Walton, David <DWalton@cozen.com>; La Rocca, Luke T. <LLaRocca@cozen.com>; Sidney Gold
<sgold@discrimlaw.net>; Bill Rieser <brieser@discrimlaw.net>
Subject: MEF Cases--Confidentiality Agreements/Proposed Order

Seth, we have prepared confidentiality agreements for the McNulty and Brady actions and a proposed confidentiality
order for the Barbounis action. Judges Brody and Kearney ask that the parties enter into private confidentiality
agreements, but Judge Wolson requires that parties submit a motion for a protective order. Please let us know if you
will join such motion and if so we can take the lead on drafting it.


                                                                   1
Leigh Ann

            Leigh Ann Benson
            Associate | Cozen O'Connor
            One Liberty Place, 1650 Market Street Suite 2800 | Philadelphia, PA 19103
            P: 215-665-4708 F: 215-701-2002
            Email | Bio | LinkedIn | Map | cozen.com




                                                       2
